UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 MOHAMED FAWZI,

                        Plaintiff,

                        v.                         Case No. 16-cv-01812 (CRC)

 AL JAZEERA MEDIA NETWORK,

                        Defendant.



                                     MEMORANDUM OPINION

       Mohamed Fawzi was a cameraman for Al Jazeera in 2013 when he was assigned to work

in the network’s Cairo office. Apparently, the new post was more than he bargained for: Fawzi

ended up being arrested, and then tried in absentia, for his ties to his employer—by then a vocal

critic of Egyptian President Abdel Fattah el-Sisi. Fawzi now brings breach of contract and tort

claims in this Court, alleging that Al Jazeera failed to properly warn him about the dangers of the

Cairo assignment. However, the alleged actions that give rise to Fawzi’s suit have no connection

to this forum, nor can Al Jazeera be considered “at home” here. Daimler AG v. Bauman, 134 S.

Ct. 746, 751 (2014). Accordingly, this Court lacks personal jurisdiction over Fawzi’s claims.

  I.   Factual Background

       The factual account that follows is based on the allegations outlined in Fawzi’s

complaint. Fawzi, an Egyptian citizen currently residing in Virginia, has worked as a

cameraman “in hot spots all over the globe.” See Compl. ¶¶ 1, 3. In September 2013, Al Jazeera

Media Network (“Al Jazeera”)—a Qatari corporation with its headquarters and principal place of

business in Doha, Qatar—requested that Fawzi travel to Egypt to work as a cameraman at the

network’s Cairo bureau. See id. ¶¶ 1, 5, 63, 65. At the time, Al Jazeera was accused of
supporting the Muslim Brotherhood’s efforts to overthrow the then-nascent el-Sisi regime, and

there was an “extremely antagonistic relationship” between the network and the Egyptian

government. Id. ¶ 14. For instance, in July and August of 2013, Egyptian security forces

conducted raids on Al Jazeera’s Cairo office, and they arrested Al Jazeera journalists. Id. ¶ 24.

In early September of that year, an administrative court officially banned Al Jazeera from

broadcasting in Egypt, on the grounds that it was fabricating pro-Muslim Brotherhood news. Id.

¶ 20. According to Fawzi, however, Al Jazeera never informed him about any of this, or even

discussed with him the risks associated with working as an Al Jazeera journalist in Cairo. Id. ¶¶

13, 20, 26.

       Purportedly unaware of the above dangers, Fawzi took the Cairo assignment. In

December 2013, he was arrested and interrogated by Egyptian security officers due to his Al

Jazeera connections, although he was released shortly thereafter. Id. ¶¶ 15, 58. Perceiving that

“his life was endangered,” Fawzi claims that he then “immediately booked an airline reservation

and left the country.” Id. ¶ 16. He did not return to Egypt, but in June 2014, Fawzi—along with

a number of his colleagues—were tried in an Egyptian criminal court in absentia. Id. ¶ 50.

Fawzi “was sentenced to ten years in prison and was designated as an international terrorist.” Id.

       Fawzi now claims that Al Jazeera’s failure to warn or otherwise advise him of the

dangers surrounding his work in Egypt was negligent and a breach of his employment contract.

See id. at 1. Citing lost wages due to his unemployment, as well as the emotional trauma he

experienced from his arrest and in absentia conviction, Fawzi seeks $2.4 million in

compensatory damages, and an additional $5 million in punitive damages. See id. ¶ 81. Al

Jazeera moves to dismiss his complaint for lack of personal jurisdiction under Federal Rule of

Civil Procedure 12(b)(2), asserting that Fawzi has shown no basis for either general or specific



                                                 2
personal jurisdiction over the Doha-based network. Al Jazeera also argues for dismissal on

grounds of insufficient service of process and forum non conveniens. The motion is ripe for

review.

 II.      Standards of Review

          “The plaintiff has the burden of establishing a factual basis for the exercise of personal

jurisdiction over the defendant” when a challenge to the court’s personal jurisdiction is raised.

Crane v. New York Zoological Soc’y, 894 F.2d 454, 456 (D.C. Cir. 1990). See also First Chi.

Int’l v. United Exch. Co., Ltd., 836 F.2d 1375 1378 (D.C. Cir. 1988) (“[T]he general rule is that

a plaintiff must make a prima facie showing of the pertinent jurisdictional facts.”). In making

this determination, the Court must resolve “factual discrepancies appearing in the record” in

favor of the plaintiff. Crane, 894 F.2d at 456. However, the Court “need not accept inferences

drawn by plaintiffs if such inferences are unsupported by the facts.” Livnat v. Palestinian Auth.,

851 F.3d 45, 57 (D.C. Cir. 2017). Mere conclusions or “bare allegation[s]” do not constitute the

prima facie case for jurisdiction that this standard requires. Id.

III.      Discussion

          The requirements of due process impose certain limitations on the power of a court to

exercise jurisdiction over nonresident defendants. See Helicopteros Nacionales de Colom., S.A.

v. Hall, 466 U.S. 408, 414 (1984) (citing Pennoyer v. Neff, 95 U.S. 714 (1878)). In order for a

court to exercise personal jurisdiction over a defendant, a plaintiff must show that there are

sufficient contacts between the defendant and the forum such that the court’s jurisdiction “does

not offend traditional notions of fair play and substantial justice.” GTE New Media Servs. Inc.

v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000) (quoting International Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)). The basis for personal jurisdiction may be general,



                                                    3
under which a court may “hear any and all claims against [the defendant],” or specific, under

which a court may assert jurisdiction only over claims arising from forum-related contacts.

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915 (2011). As explained below,

Fawzi has not established either general or specific personal jurisdiction over Al Jazeera.

       A. General Personal Jurisdiction

       A court may assert general personal jurisdiction over a foreign corporate defendant when

the defendant corporation’s contacts with the forum state “are so constant and pervasive ‘as to

render [it] essentially at home in the forum State.’” Daimler AG v. Bauman, 134 S. Ct. 746, 751

(2014) (quoting Goodyear, 564 U.S. at 919). Engaging in continuous and substantial business

with the forum jurisdiction is not sufficient to permit an exercise of general jurisdiction. Instead,

absent “exceptional” circumstances, a defendant corporation is “at home” only in the jurisdiction

where it is incorporated or has its principal place of business. See id. at 760–61 & n.19

       Citing a 1950 D.C. Circuit decision, Goldberg v. Southern Builders, 184 F.2d 345 (D.C.

Cir. 1950), Fawzi alleges that general personal jurisdiction in this district is established through

Al Jazeera’s operation of its subsidiary Al Jazeera International (USA) Inc., and by certain Al

Jazeera employees with Washington, D.C. business addresses. See Pl.’s Opp’n. 9–10. But these

factual allegations are plainly insufficient for establishing general jurisdiction. In Daimler,

plaintiffs relied on contacts between the defendant’s subsidiary, Mercedes-Benz USA, and the

state of California as their basis for jurisdiction in the Northern District of California. See

Daimler, 134 S. Ct. at 751–52. The Supreme Court held that even if the subsidiary were found to

be at home in California, and even if its contacts were assigned to its corporate parent Daimler,

“there would still be no basis to subject Daimler to general jurisdiction in California, for

Daimler’s slim contacts with the State hardly render it at home there.” Id. at 760.



                                                  4
        Fawzi, in his complaint, acknowledges that Al Jazeera is based in Qatar, has its corporate

headquarters in Qatar, and is owned by the government and royal family of Qatar. See Compl.

¶¶ 2–7. Clearly, Al Jazeera is “at home” in Qatar. And nothing in the record appears to show

that this is an “exceptional case” where general jurisdiction is appropriate in a forum state where

the corporate defendant is neither incorporated nor has its principal place of business. See

Daimler, 134 S. Ct. at 755–56, 761 n.19 (citing as such a case Perkins v. Benguet Consolidated

Mining Co., 342 U.S. 437 (1952), in which defendant corporation from the Philippines

temporarily moved its entire operations to Ohio, where it was then subject to general

jurisdiction).

        Al Jazeera International USA, Inc. may have a headquarters or principal place of business

in Washington, D.C. See Def.’s MTD, Ex. 1. But this would merely establish that Al Jazeera’s

subsidiary corporation, which is not a defendant here, could be considered at home in a U.S.

forum. Under Daimler, that is simply not enough to establish a “home” for Al Jazeera, the

parent corporation. See Daimler, 134 S. Ct. at 760. For these reasons, Fawzi has not shown

there is general personal jurisdiction over Al Jazeera.

        B. Specific Personal Jurisdiction

        The Court now considers whether Fawzi has established a basis for specific jurisdiction

over Al Jazeera. A district court has a statutory basis for specific personal jurisdiction over a

defendant when the defendant would be subject to the personal jurisdiction of a state court in the

state in which the federal court is located. See Fed. R. Civ. P. 4(k)(1)(A). Here, the Court looks

to the District of Columbia’s long-arm statute, whose relevant portions allow for personal

jurisdiction over claims that arise from a defendant’s “transacting any business in the District of

Columbia,” “contracting to supply services in the District of Columbia,” or “causing tortious



                                                  5
injury in the District of Columbia.” D.C. Code Ann. § 13-423. Furthermore, even if personal

jurisdiction is authorized by statute, the exercise of such jurisdiction must still comply with the

requirements of due process. See FC Inv. Grp. LC v. IFX Mkts., Ltd., 529 F.3d 1087, 1095

(D.C. Cir. 2008). In particular, there must be “certain minimum contacts” such that “traditional

notions of fair play and substantial justice” are not offended. Helicopteros, 466 U.S. at 414

(internal quotations omitted). This burden is satisfied if the nonresident defendant “has

purposefully directed his activities at residents of the forum, and the litigation results from

alleged injuries that arise out of or relate to those activities.” Burger King Corp. v. Rudzewicz,

471 U.S. 462, 472 (1985) (internal quotations and citations omitted).

       In an effort to establish jurisdiction under D.C.’s long-arm statute, Fawzi has brought to

light an apparent arrangement he made with Al Jazeera for employment in the District of

Columbia, which began with a June 2015 employment offer. See Pl.’s Opp’n 12 & Ex. 1-A.

These assertions were raised for the first time in Fawzi’s opposition, and some of them directly

contradict the allegations made in his complaint. 1 More importantly, however, none of Fawzi’s

claims for relief arise out of these newly asserted D.C. contacts—which primarily concern Al

Jazeera USA, and occurred years after the harms he allegedly experience in Egypt. He thus fails

to meet the jurisdictional requirements of due process or D.C.’s long-arm statute. See Burger

King, 471 U.S. at 472; D.C. Code § 13-423(a) (conferring specific personal jurisdiction over

“claim[s] for relief arising from” transacting business or causing injury in the District of




       1
         For example, Fawzi alleges in his complaint that Al Jazeera “didn’t want to have
anything to do with him” after he fled Egypt, Compl. ¶¶ 16-17, but he now acknowledges that in
June 2014, he returned to Qatar, where he resumed employment with Al Jazeera until February
2016, when he decided to pursue another employment opportunity with Al Jazeera USA. Fawzi
Aff. ¶¶ 10–13; Ex. 1-B.
                                                  6
Columbia (emphasis added)). Because Fawzi has pointed to no forum-related contacts that

ground his claims, he has failed to establish specific personal jurisdiction over Al Jazeera.

       Fawzi also asks the Court to permit jurisdictional discovery. See Pl.’s Opp’n 13.

However, in order to justify such relief, a party must offer more than “mere conjecture or

speculation,” FC Inv. Grp., 529 F.3d at 1094, and a request for jurisdictional discovery is

properly denied when it “is not directed at [the] defect” in a plaintiff’s case for jurisdiction,

Livnat, 851 F.3d at 57. Fawzi has not pointed to any particular facts that, if discovered, would

either establish that Al Jazeera is “at home” in the District of Columbia, or that Fawzi’s claims

arise out of the network’s contacts with the District of Columbia. For these reasons, the Court

will deny Fawzi’s request for jurisdictional discovery.

IV.    Conclusion

       For the reasons stated above, the Court finds that it does not have jurisdiction over this

case because Fawzi has not made out a prima facie case for personal jurisdiction over Al Jazeera.

Therefore, it will grant Al Jazeera’s motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(2). 2




                                                               CHRISTOPHER R. COOPER
                                                               United States District Judge

Date: August 11, 2017




       2
         Because the Court finds personal jurisdiction lacking, there is no need to resolve Al
Jazeera’s alternative arguments for dismissal on grounds of insufficient service and forum non
conveniens.
                                                   7